Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 - 13 are drawn to product classified in class H01L 33/48.
II.	Claims 14 – 24 are drawn to process, classified in class H01L 2933/0033.
	Once Group I or II is elected from above, applicant is to elect single species from below.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, molding compound structure can be made either patterning or selective deposition which is another and materially different process. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

This application contains claims directed to the following patentably distinct species:
EMBODIMENT I, wherein a second molding compound layer IS NOT formed on the bottom surface and a first molding compound layer does not extend or make direct contact with the top of the device/RDL layer (See Fig. 10).
EMBODIMENT II, wherein a second molding compound layer IS formed on the bottom surface with a plurality of recesses and the recesses being filled by a first EMI shielding layer and a first molding compound layer does not extend or make direct contact with the top of the device/RDL layer (See Fig. 11).
EMBODIMENT III, where a second molding compound layer IS formed without a plurality of through holes, and a first molding compound layer does not extend or make direct contact with the top of the device/RDL layer (See Fig. 12).
EMBODIMENT IV, wherein a second molding compound layer IS formed on the bottom surface  and EMI Shield entirely covering the second molding compound layer as well as a first molding compound layer does extend or make direct contact with the top of the device/RDL layer and does NOT have a second EMI shielding layer exposing the solder balls (See Fig. 13).
EMBODIMENT V, wherein a second molding compound layer IS formed on the bottom surface with a plurality of recesses and the recesses being filled by a first EMI shielding layer and a first molding compound layer does extend or make direct contact with the top of the device/RDL layer and does NOT have a second EMI shielding layer exposing the solder balls (See Fig. 14).
EMBODIMENT VI, where a second molding compound layer IS formed on the bottom surface with a plurality of through holes, which are extended through the second molding compound layer and being filled by a first EMI shielding layer and a first molding compound layer does extend or make direct contact with the top of the device/RDL layer and does NOT have a second EMI shielding layer exposing the solder balls (See Fig. 15).
EMBODIMENT VII, wherein a second molding compound layer IS formed on the bottom surface  and EMI Shield entirely covering the second molding compound layer as well as a first molding compound layer does extend or make direct contact with the top of the device/RDL layer and DOES have a have a second EMI shielding layer exposing the solder balls (See Fig. 16).
EMBODIMENT VIII, wherein a second molding compound layer IS formed on the bottom surface with a plurality of recesses and the recesses being filled by a first EMI shielding layer and a first molding compound layer does extend or make direct contact with the top of the device/RDL layer and DOES have a have a second EMI shielding layer exposing the solder balls (See Fig. 17).
EMBODIMENT IX, where a second molding compound layer IS formed on the bottom surface with a plurality of through holes, which are extended through the second molding compound layer and being filled by a first EMI shielding layer and a first molding compound layer does extend or make direct contact with the top of the device/RDL layer and DOES have a second EMI shielding layer exposing the solder balls (See Fig. 18).
Mutually exclusive features are underlined. Applicant is to elect a single species from above, identify claims directed to the elected species and withdrawn/cancel claims directed to non-elected species.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 & 14 appears to be generic to ALL species above.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816